Filed by American Bank Note Holographics, Inc. pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities and Exchange Act of 1934, as amended Subject Company:American Bank Note Holographics, Inc. Commission File No.: 001-14227 This filing consists of a presentation given by Roy Bie, Senior Vice President and General Manager of JDS Uniphase Corporation ("JDSU"), to employees of American Bank Note Holographics, Inc. ("ABNH") relating to a planned merger (the "Merger"),of Light Acquisition Corp., a wholly-owned subsidiary of JDSU, with and into ABNH whereby ABNH will survive as a wholly-owned subsidiary of JDSU pursuant to the terms of an Agreement and Plan of Merger, dated as of December 10, 2007 (the "Merger Agreement"), by and among JDSU, Light Acquisition Corp. and ABNH.The Merger Agreement is on file with the U.S. Securities and Exchange Commission (the "SEC") as an exhibit to the Current Report on Form 8-K filed by ABNH on December 11, 2007, and is incorporated by reference into this filing. JDSU and ABNH December 11, 2007 KEY TAKEAWAYS This positions JDSU as a worldwide leader in overt security solutions The need for a comprehensive solutions based approach to counterfeiting has never been greater By becoming a single source for security solutions we will speed up our customers time-to-market while helping them to fight their battles against counterfeiters Safe Harbor Statement Certain statements in this presentation constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1934.“Forward-looking” statements are all statements made by us, other than those dealing specifically with historical matters and any statements we make about the conduct of our business or finances up to this moment.All other statements made by us are forward-looking statements which include any information provided on future business operations and guidance regarding our future financial performance.Actual results may differ materially from those projected in the forward-looking statements.Factors that could cause actual results to materially differ from those in the forward-looking statements are discussed in the Company’s Securities and Exchange Commission Filings, particularly the risk factors section of our form 10-Q for the quarter ended September 29, 2007. This presentation may include Non-GAAP financial measures where indicated.These non-GAAP financial measures complement the Company’s consolidated financial statements presented in accordance with GAAP.However, these non-GAAP financial measures are not intended to supercede or replace the Company’s GAAP results.A detailed reconciliation of historical GAAP results to the historical non-GAAP results is provided in the “Non-GAAP
